DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resilient member integrated into the load and separating the rope from the load (see claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 lines 6-7 and claim 11 line 26 recite “the contact member,” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 722,867 (hereinafter “Mitchell”).
Regarding claim 1 Mitchell discloses a winch comprising:
a rope (3);
an overwinding sensor (4) coupled to the rope (3), wherein the overwinding sensor (4) is moveable between a first position (see figure 1) and a second position (with 4 contacting 10,10) upon winding and/or unwinding of the rope (3), and wherein the overwinding sensor (4) comprises a first electrically conducting member (4);
a contact member (10, 10) comprising a second electrically conducting member (10, 10) which is contactable by the first electrically conducting member (4) when the overwinding sensor (4) is in the second position (with 4 contacting 10,10), wherein the second electrically conducting member (10, 10) is not contactable by the first electrically conducting member (4) when the overwinding sensor (4) is in the first position (see figure 1); and
wherein the winch is configured to stop and/or prevent and/or hamper winding of the rope (3) upon establishment of an electrical contact (see lines 77-84) between the first electrically conducting member (4) and the second electrically conducting member 
Regarding claim 2 Mitchell discloses the above winch, and further discloses an electric circuit (see fig. 2), wherein the second electrically conducting member (10, 10) forms a part of the electric circuit (see fig. 2), and wherein the electric circuit (see fig. 2) is shortened upon the establishment of the electrical contact (see lines 77-84) between the first electrically conducting member (4) and the second electrically conducting member (10, 10) when the overwinding sensor (4) is in the second position (with 4 contacting 10,10).
Regarding claim 3 Mitchell discloses the above winch, and further discloses wherein the second electrically conducting member (10, 10) includes a first electrically conducting contact member (10) and a second electrically conducting contact member (10), wherein, when the overwinding sensor (4) is in the second position (with 4 contacting 10,10), the first electrically conducting member (4) of the overwinding sensor (4) electrically connects (see lines 77-84) the first electrically conducting contact member (10) and the second electrically conducting contact member (10) to shorten the electric circuit (see fig. 2).
Regarding claim 4 Mitchell discloses the above winch, and further discloses wherein the rope (3) is arranged between the first electrically conducting contact member (10) and the second electrically conducting contact member (10).
Regarding claim 5 Mitchell discloses the above winch, and further discloses a control unit (9) electrically coupled to the contact member (10, 10), wherein the control unit (9) is configured to detect (via fuse 9 blowing; see lines 80-84) the establishment of 
Regarding claim 6 Mitchell discloses the above winch, and further discloses a control unit (9) electrically coupled to the contact member (10, 10), wherein the control unit (9) is configured to detect (via blowing) the establishment of the electrical contact (lines 77-84) between the first electrically conducting member (4) and the second electrically conducting member (10, 10) when the overwinding sensor (4) is in the second position (with 4 contacting 10,10), wherein the control unit (9) is configured to detect the establishment of the electrical contact between the first electrically conducting member (4) and the second electrically conducting member (10, 10) by detecting that the electric circuit (see fig. 2) is shortened.
Regarding claim 7 Mitchell discloses the above winch, and further discloses wherein the first electrically conducting member (4) of the overwinding sensor (4) includes an enclosure (i.e. for the pulley shown in figure 1) of the overwinding sensor (4).
Regarding claim 8 Mitchell discloses the above winch, and further discloses a frame (1), wherein the frame (1) includes the contact member (10, 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of European Patent Document EP 1616836 (hereinafter “Eising”).
Regarding claim 9 Mitchell discloses the above winch, but fails to teach the claimed resilient member.  Eising teaches a similar winch with a sensor device (4) which turns off the winch on contacting a button (see beginning of paragraph 36 of translation).  Eising further teaches wherein the overwinding sensor (4) further comprising: a support member (3); and a resilient member (10) arranged between the support member (3) and sensor (4), wherein the resilient member (10) is configured to bias the support member (3) in a direction away from the sensor (4) upon winding of the winch while the overwinding sensor (4) is in a contacting position (see paragraph 36 of translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the resilient member and support f Eising to the pulley block of Mitchell in order to provide a softer contact upon overwinding.
Regarding claim 10 Mitchell and Eising teach the above winch, and further teach a load (Mitchell, bucket), wherein the resilient member (Eising 10) is integrated (indirectly through Eising element 3) into the load (Mitchell, bucket), and wherein the resilient member (Eising) separates the rope (Mitchell 3) from the load (Mitchell, bucket).

Regarding claim 11 Mitchell discloses a method comprising:
Providing a winch comprising:

an overwinding sensor (4) coupled to the rope (3), wherein the overwinding sensor (4) is moveable between a first position (see figure 1) and a second position (with 4 contacting 10,10) upon winding and/or unwinding of the rope (3), and wherein the overwinding sensor (4) comprises a first electrically conducting member (4);
a contact member (10, 10) comprising a second electrically conducting member (10, 10) which is contactable by the first electrically conducting member (4) when the overwinding sensor (4) is in the second position (with 4 contacting 10,10), wherein the second electrically conducting member (10, 10) is not contactable by the first electrically conducting member (4) when the overwinding sensor (4) is in the first position (see figure 1); and
wherein the winch is configured to stop and/or prevent and/or hamper winding of the rope (3) upon establishment of an electrical contact (see lines 77-84) between the first electrically conducting member (4) and the second electrically conducting member (10, 10) when the overwinding sensor (4) is in the second position (with 4 contacting 10,10); and 
wherein the method further comprises:
winding the rope (3).
Mitchell fails to teach the claimed support and resilient member, or the method of stopping the winding of the rope upon compression thereof.  Eising teaches a similar winch with a sensor device (4) which turns off the winch on contacting a button (see paragraph 36 of translation).  Eising further teaches wherein the overwinding sensor (4) further comprising: a support member (3); and a resilient member (10) arranged .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the resilient member and support of Eising to the pulley block of Mitchell in order to provide a softer contact upon overwinding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art shows various winch-stopping devices deemed similar to the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                          

/SANG K KIM/           Primary Examiner, Art Unit 3654